Exhibit 10.2

 

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of the 25th day of September, 2017, by and between THE ENTITIES LISTED ON
SCHEDULE 1 ATTACHED HERETO, each a Delaware limited liability company, with an
address c/o Hamilton Point Investments LLC, 2 Huntley Road, Old Lyme,
Connecticut 06371 (individually and collectively as the context may require,
“Property Seller”), HPI REAL ESTATE OPPORTUNITY FUND III, LLC, a Delaware
limited liability company, with an address c/o Hamilton Point Investments LLC, 2
Huntley Road, Old Lyme, Connecticut 06371 (“Entity Seller” and collectively with
the Property Seller as the context may require, “Seller”) and INDEPENDENCE
REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership, with an
address c/o Independence Realty Trust, Two Liberty Place, 50 S. 16th Street,
Suite 3575, Philadelphia, Pennsylvania 19102 (“Buyer”).

 

RECITALS:

A.Seller and Buyer have entered that certain Purchase and Sale Agreement dated
as of September 3, 2017 (the “Purchase Agreement”).

B.Seller and Buyer desire to amend the Purchase Agreement on the terms and
conditions set forth herein.    

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:

 

 

1.

Defined Terms.Capitalized terms contained but not defined in this Amendment
shall have the meaning ascribed to such terms in the Purchase Agreement.

 

 

2.

Individual Property Allocations.  Seller and Buyer agree that the Individual
Property Allocations are as set forth on Exhibit A attached hereto and made a
part hereof.

 

 

3.

Purchase Price.  

 

 

(a)

The following subsection (iii) is hereby added to Section 1.3(c) of the Purchase
Agreement:

 

“(iii)Notwithstanding any provision to the contrary herein, the Individual
Property Allocations with respect to the Tides Property and the Tides Vacant
Land shall be paid at the Tides Closing (as defined below) and the Individual
Property Allocation with respect to the Live Oak Property shall be paid at the
Live Oak Closing (as defined below).”

 

 

(b)

The following subsection (iv) is hereby added to Section 1.3(c) of the Purchase
Agreement:

 

“(iv)Notwithstanding any provision to the contrary herein, Buyer shall be
entitled to a credit against the Purchase Price on account of rental income
equal to One Hundred Thousand Dollars ($100,000.00) at the Tides Closing.”

 

 

 

4.

Closing Date. Section 2.2 is hereby deleted and replaced with the following:

 

--------------------------------------------------------------------------------

 

“(a)The “Defeasance Closing Date” shall occur on or before the date that is ten
(10) business days after the expiration of the Due Diligence Period or, at
Buyer’s request, on such earlier date as mutually agreed upon between the
parties and reasonably practical under the circumstances, each of Seller and
Buyer hereby acknowledging that they will use commercially reasonable efforts to
complete the Defeasance Closing on September 26, 2017.   The terms “Defeasance
Close of Escrow” and “Defeasance Closing” shall mean the date by which each of
the parties is required to deliver to Escrow Holder all of the documents and
funds required by this Agreement with respect to the Defeasance Property, and to
notify the Escrow Holder that all conditions precedent to the release of such
documents and funds from Escrow for delivery to the persons entitled thereto
have occurred.  

(b)The “Assumption Closing Date” shall occur on the date that is fifteen (15)
days after receipt of the Assumption Approval or, at Buyer’s request, on such
earlier date after the Assumption Approval as mutually agreed upon between the
parties and reasonably practical under the circumstances.   The terms
“Assumption Close of Escrow” and “Assumption Closing” shall mean the date by
which each of the parties is required to deliver to Escrow Holder all of the
documents and funds required by this Agreement with respect to the Assumption
Property and to notify the Escrow Holder that all conditions precedent to the
release of such documents and funds from Escrow for delivery to the persons
entitled thereto have occurred.   Buyer shall use commercially reasonable
efforts to obtain the Assumption Approval within ninety (90) days after the
Effective Date.  If, despite using commercially reasonable efforts, Buyer is
unable to obtain the Assumption Approval within ninety (90) days after the
Effective Date, Buyer shall be granted an additional thirty-five (35) days to
obtain the Assumption Approval so long as Buyer continues to use commercially
reasonable efforts to obtain the Assumption Approval.  Notwithstanding anything
to the contrary set forth herein, in the event the Assumption Approval is not
obtained within one hundred twenty-five (125) days after the Effective Date
despite Buyer’s commercially reasonable efforts, Seller may terminate this
Agreement, in which event Buyer shall be entitled to the return of the Deposit
less the Non-Refundable Portion which shall be paid to Seller, and the parties
shall have no further obligations hereunder other than those which expressly
survive the termination of this Agreement.

(c)Notwithstanding subsection (a) above, the “Tides Closing Date” shall be the
first (1st) business day following the date upon which the mortgage loan secured
by the Tides Property can be defeased. The terms “Tides Close of Escrow” and
“Tides Closing” shall mean the date by which each of the parties is required to
deliver to Escrow Holder all of the documents and funds required by this
Agreement with respect to the Tides Property and Tides Vacant Land, and to
notify the Escrow Holder that all conditions precedent to the release of such
documents and funds from Escrow for delivery to the persons entitled thereto
have occurred.  

(d) Notwithstanding subsection (a) above, the “Live Oak Closing Date” shall be
the date by which the Live Oak Closing shall occur pursuant to Section 5.1(c)
hereof. The term “Live Oak Close of Escrow” and “Live Oak Closing” shall mean
the date by which each of the parties is required to deliver to Escrow Holder
all of the documents and funds required by this Agreement with respect to the
Live Oak Property, if Buyer does not exercise its right to terminate this
Agreement solely with respect to the Live Oak Property pursuant to Section
5.1(b) below, and to notify the Escrow Holder that all conditions precedent to
the release of such documents and funds from Escrow for delivery to the persons
entitled thereto have occurred.  

(e) As used herein, (i) the term “Closing Date” shall mean the Defeasance
Closing Date, the Assumption Closing Date, the Tides Closing Date or the Live
Oak Closing Date, as the context may require; (ii) the term “Close of Escrow”
shall mean the Defeasance Close of Escrow, the Assumption Close of Escrow, the
Tides Close of Escrow or the Live Oak Close of Escrow, as the context may
require; and (iii) the term “Closing” shall mean the Defeasance Closing, the
Assumption Closing, the Tides Closing or the Live Oak Closing, as the context
may require.”

 

--------------------------------------------------------------------------------

 

(f) Notwithstanding any provision to the contrary in subsection (b) above, the
Assumption Closing Date may be held in stages in the event the Assumption
Approval is received with respect to one or more Assumable Loans but remains
pending on one or more Assumable Loans, it being the intent of Buyer and Seller
that the Closing with respect to each Assumption Property shall occur on the
date that is fifteen (15) days after receipt of the Assumption Approval as to
such Assumption Property or, at Buyer’s request, on such earlier date as
mutually agreed upon between the parties and reasonably practical under the
circumstances.

 

5.

Conveyance of Title.  The following subsection (c) is hereby added to Section
2.4 of the Purchase Agreement:

“(c) Notwithstanding any provision to the contrary herein, the deeds to the
Tides Property and the Tides Vacant Land shall be delivered at least one (1)
business day prior to the Tides Closing Date, and the Live Oak Deed shall be
delivered at least one (1) business day prior to the Live Oak Closing Date.”

 

6.

Conditions to Seller’s Obligation to Sell.  

 

(a)

Section 2.6(b)(v)(B) of the Purchase Agreement is hereby deleted.

 

(b)

The following subsections (ix) and (x) are hereby added to Section 2.6(b) of the
Purchase Agreement”

“(ix) With respect to the Tides Closing Date, the Individual Property Allocation
for the Tides Property and the Tides Vacant Land, plus all costs, fees and
expenses of Buyer set forth in Section 1.3(d) hereof relating to the Tides
Property and the Tides Vacant Land, to be released upon the confirmation that
the deliveries required by both the Buyer and Seller under this Agreement have
been received; and

(x) With respect to the Live Oak Closing Date, if Buyer does not exercise its
right to terminate this Agreement solely with respect to the Live Oak Property
pursuant to Section 5.1(b) below, the Individual Property Allocation for the
Live Oak Property plus all costs, fees and expenses of Buyer set forth in
Section 1.3(d) hereof, to be released upon the confirmation that the deliveries
required by both the Buyer and Seller under this Agreement have been received.”

7. Due Diligence Period.  Notwithstanding any provision to the contrary in the
Agreement, including Section 3.2 thereof, Buyer and Seller agree that (a) the
Due Diligence Period shall be deemed to have expired upon execution of this
Amendment and Buyer shall have no further right to terminate the Agreement
pursuant to Section 3.2 and (b) the Deposit is nonrefundable to Buyer except as
expressly set forth in the Agreement.

8.Approval of Title.  Reference is made to that certain letter dated September
14, 2017 from Buyer’s counsel to Seller (“Buyer’s Title Notice”).  With respect
to objections #15, 20, 59 and 60 in Buyer’s Title Notice, Seller agrees to
deliver at Closing an estoppel from Entity Seller in form and substance
reasonably acceptable to Buyer and Seller.  With respect to objection #35,
Seller shall use commercially reasonable efforts to obtain an estoppel from the
Association (as defined in Buyer’s Title Notice) in form and substance
reasonably satisfactory to Buyer.

 

--------------------------------------------------------------------------------

 

9.Live Oak Termination.  Section 5.1(b) is hereby amended to replace the words
“the expiration of the Due Diligence Period” in the seventh line thereof with
“October 3, 2017”.

10.  Live Oak Repairs.  Buyer and Seller agree that the requirement in Section
5.1(c) for Live Oak Escrow Funds is hereby waived.  Section 5.1(c) is hereby
deleted and replaced with the following:

“(c) Seller hereby agrees to complete all such repairs as set forth on Schedule
5.1(c) (the “Live Oak Repairs”) in a good and workmanlike manner prior to the
Live Oak Closing.  Buyer agrees to inspect the Live Oak Property on or before
October 3, 2017.  If, following such inspection, Buyer agrees that the Live Oak
Repairs have been completed in a good and workmanlike manner, the parties shall
conduct the Live Oak Closing within (5) business days after such
determination.  Buyer shall notify Seller of its determination within two (2)
business days after completion of its inspection.  If Buyer does not agree that
the Live Oak Repairs have been completed in a good and workmanlike manner, the
Live Oak Inspector (as defined below) shall inspect the Live Oak Property.  If,
following its inspection of the Live Oak Property, the Live Oak Inspector
determines that the Live Oak Repairs have been completed in a good and
workmanlike manner, the parties shall conduct the Live Oak Closing within (5)
business days after such determination.  If the Live Oak Inspector determines
that the Live Oak Repairs have not been completed in a good and workmanlike
manner, the parties shall cause the Live Oak Inspector to provide a detailed
list of repairs that remain to be completed (the “Outstanding Repairs”) and
Seller shall promptly complete all such Outstanding Repairs in a good and
workmanlike manner.  In such event, the Live Oak Inspector shall re-inspect the
Live Oak Property upon notice from Seller that all such Outstanding Repairs have
been completed in a good and workmanlike manner and the process for
re-inspections shall continue until the Live Oak Inspector determines that the
Live Oak Repairs (including the Outstanding Repairs) have been completed in a
good and workmanlike manner.  The parties shall conduct the Live Oak Closing
within five (5) business days following the Live Oak Inspector’s determination
that the Live Oak Repairs (including the Outstanding Repairs) have been
completed in a good and workmanlike manner.  The cost of any inspection or
re-inspection of the Live Oak Repairs by the Live Oak Inspector pursuant to this
Section 5.1(c) shall be divided equally between Buyer and Seller.  As used
herein, the term “Live Oak Inspector” shall mean an independent third-party
engineer or similar professional licensed in the State of Louisiana selected by
Buyer.

 

11.

Miscellaneous.This Amendment may be executed by the parties hereto individually
or in combination, in one or more counterparts, each of which shall be an
original and all of which will constitute one and the same Amendment and may be
delivered by facsimile or PDF via electronic mail in a legally binding manner.  

 

12.

No Further Modification. In the event of any inconsistency between the Agreement
and this Amendment, the terms of this Amendment shall control.  Except as
otherwise modified herein, all terms and conditions in the Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, Buyer and Seller have executed this Amendment as of the date
first above written.

 

 

--------------------------------------------------------------------------------

 

PROPERTY SELLER:

 

HPI LIVE OAK TRACE LLC, a Delaware limited liability company

 

 

By: /s/ J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory

 

 

HPI TIDES LLC, a Delaware limited liability company

 

 

By: /s/ J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory

 

 

HPI TIDES LAND LLC, a Delaware limited liability company

 

By: /s/ J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory

 

 

HPI HUNTERSTONE LLC, a Delaware limited liability company

 

 

By: /s/ J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory

 




 

--------------------------------------------------------------------------------

 

HPI CHERRY GROVE LLC, a Delaware limited liability company

 

 

By: /s/ J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory

 

HPI CREEKSIDE LLC, a Delaware limited liability company

 

 

By: /s/ J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory

 

 

ENTITY SELLER:

 

HPI REAL ESTATE OPPORTUNITY FUND III, LLC, a Delaware limited liability company

 

 

By: /s/ J. David Kelsey

Name: J. David Kelsey

Title:   Authorized Signatory




 

--------------------------------------------------------------------------------

 

BUYER:

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:  

Independence Realty Trust, Inc., its general partner  

 

By:       /s/ Farrell Ender

Name:  Farrell Ender

Title:    President



 




 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

Property Owner

 

Property Name

Address

HPI Live Oak Trace LLC (the “Live Oak Seller”)

 

Live Oak Trace (the “Live Oak Property”)

7615 Magnolia Beach Rd., Denham Springs, LA 70726

HPI Tides LLC

(the “Tides Seller”)

 

Tides At Calabash (the “Tides Property”)

 

7112 Town Center Rd., Sunset, NC 26468

HPI Tides Land LLC (the “Tides Vacant Land Seller”)

 

Tides Vacant Land

N/A

HPI Cherry Grove LLC (the “Cherry Grove Seller”)

 

Cherry Grove Commons (the “Cherry Grove Property”)

1100 David Street, North Myrtle Beach, SC 29582

HPI Hunterstone LLC (the “Brunswick Point Seller”)

 

Brunswick Point (the “Brunswick Point Property”)

1001 Hunterstone Dr., Leland, NC 28451

HPI Creekside LLC (the “Creekside Seller”)

 

Creekside Corners Apartments (the “Creekside Property”)

5301 West Fairington Pkwy., Lithonia, GA 30038

HPI Schirm Farms LLC (the “Schirm Farms Property Owner”)

 

Schirm Farms (the “Schirm Farms Property”)

5340 Saddler Way, Canal Winchester, OH 43110

HPI Hartshire LLC (the “Hartshire Property Owner”)

 

Hartshire Lakes (the “Hartshire Property”)

3170 Hartshire South Dr., Bargersville, IN 46106

HPI Kensington Commons LLC (the “Kensington Property Owner”)

 

Kensington Commons Residences (the “Kensington Property”)

 

6300 Refugee Rd., Canal Winchester, OH 43110

HPI Riverchase LLC (the “Riverchase Property Owner”)

 

Riverchase Apartments  (the “Riverchase Property”)

2730 Riverchase Dr., Indianapolis, IN 46214

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Property Name

Individual Property Allocation

 

Creekside Property

$43,900,822.00

Riverchase Property

$18,898,622.00

Hartshire Property

$27,597,222.00

Live Oak Property

$28,501,222.00

Tides Property (inclusive of Tides Vacant Land)

$14,269,222.00

Brunswick Property

$30,661,222.00

Schirm Farms Property

$23,749,222.00

Kensington Commons Property

$24,409,222.00

Cherry Grove Commons

$16,157,224.00

 

TOTAL

 

$228,144,000.00

 

 

 